Title: General Orders, 17 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown friday Decr 17th 1779.
          Parole—New-Haven—  C. Signs North-Castle Natick.
        
        Lieutenant Colonel Barber is to do the duty of Sub-Inspector in Major General Lord Stirling’s division and Lieutt Colonel Regnier in the division composed of Clinton’s and Stark’s brigades.
        Colonel James Livingston’s regiment now in General Stark’s brigade to be annexed to and immediately join General Hands brigade.
        The following is to be considered as our general order of battle; The army to form in two lines; the first composed of three divisions, the second of two.
        The 1st line to form from right to left, thus 1st Maryland. 2nd Maryland. Hand’s. Maxwell’s. 1st Connecticutt. 2nd Connecticutt[.] The 2nd line from right to left, thus—1st Pennsylvania 2nd Pennsylvania—Clinton’s Stark’s.
        The firing of two pieces of Cannon from the spot pointed out

in the order of the 1st instant will be the signal of Alarm—the several brigades are then to form on their respective parades and when marched to their Alarm-Posts to take their places in the line in the foregoing order.
        The regimental surgeons to make returns to the Director General of the Flying Hospital next monday at Doctor Canfield’s, where they may draw the necessary stores; In those regiments where the surgeons and mates are absent the regimental officers of Police are to send in the returns.
      